Citation Nr: 1343486	
Decision Date: 12/31/13    Archive Date: 01/07/14

DOCKET NO.  09-36 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel



INTRODUCTION

The Veteran served on active duty from October 1965 to September 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The February 2007 rating decision granted service connection for PTSD and assigned an initial rating of 30 percent, effective March 30, 2006.  The Veteran appealed the assigned rating and, in a January 2013 decision, the Board increased this rating to 50 percent, but no higher, also effective from March 30, 2006.  This decision was effectuated in a January 2013 rating decision by the RO in Des Moines, Iowa.

The Veteran appealed the Board's January 2013 decision to the United States Court of Appeals for Veterans Claims (Court).  While the case was pending at the Court, the VA Office of General Counsel and the appellant's attorney filed a Joint Motion for Partial Remand in March 2013, requesting that the Court vacate the Board's January 2013 decision to the extent that it denied entitlement to a rating in excess of 50 percent for PTSD.  In an April 2013 Order, the Court granted the Joint Motion, vacating the Board's January 2013 decision to the extent sought by the Joint Motion and remanding the case to the Board for compliance with directives that were specified by the Joint Motion for Partial Remand.  The case has thus been returned to the Board for further consideration.

As indicated above, the claim on appeal includes the issue of entitlement to a TDIU.  This determination is based on a holding by the United States Court of Appeals for Veterans Claims (Court) that a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  Because the Veteran's increased rating claim involved the contention that his PTSD renders him unemployable, the TDIU issue is considered to have been raised as a part of the increased rating claim.  

The record reflects that, in November 2013, the Veteran's accredited representative submitted additional evidence to the Board accompanied by a waiver of initial review by the agency of original jurisdiction.  See 38 C.F.R. § 20.1304 (2013).

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The Veteran has claimed entitlement to an initial rating in excess of 50 percent for his service-connected PTSD.  As noted above, the Board's January 2013 decision found that a rating in excess of 50 percent was not warranted for this disability.  Pursuant to an April 2013 Court Order, however, the Board's January 2013 decision has been vacated to the extent that it denied a rating in excess of 50 percent, and the Board must now ensure compliance with the terms of a March 2013 Joint Motion for Partial Remand.

The March 2013 Joint Motion stipulates that remand was necessary "because the Board failed to correctly apply the law to the facts of the case."  Specifically, it objects to what it considers the Board's impermissible disregard of the case Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding that the symptoms listed in the General Rating Formula for Mental Disorders are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating).  Rather, the Joint Motion determined, the Board's January 2013 discussion of its reasons for denying a rating in excess of 50 percent was confined too narrowly to a listing of specific symptoms from the General Rating Formula that the Veteran did or did not satisfy "and not [based] on the overall level of social and industrial impairment commensurate with a 70 percent level of disability."  The Board's decision, to the extent that it denied a rating in excess of 50 percent, was thus vacated, and the claim was remanded for the Board to "set forth adequate reasons or bases for its findings and conclusions on all material issues of fact and law presented on the record.  See 38 U.S.C. § 7104(d)(1)."  

While any future adjudication of this claim will include an adequate consideration and discussion of all relevant evidence, the Board finds that the evidence as currently constituted does not provide a clear picture of the Veteran's current level of impairment.  Specifically, personal statements from the Veteran, his sister, and his girlfriend that were submitted in November 2013 strongly suggest that the Veteran's PTSD may have worsened in severity since his most recent VA examination in March 2012.  

The Veteran's own November 2013 statement notes the following suggestions of an increase in severity of his PTSD: "I check the locks on my doors and windows approximately 3 times in the middle of each night," "I trash things around my house once or twice a week when I am agitated," "I drink alcohol every day to help myself feel relaxed," "I lack the memory, motivation and patience to do the things that I would normally be able to do if my PTSD symptoms were not so severe," and "I avoid people and public places because I am afraid that I will lose the ability to control myself in a stressful situation."  He also stated that he sees his significant other of 35 years "about once a year" and that they "talk on the about phone every 2 months."  He reported that he is "not able to handle more frequent contact with her as a result of my PTSD symptoms."

In a November 2013 statement, the Veteran's sister noted the following indications that his PTSD is more severe than it was found to be by earlier VA examiners: "[h]e is extremely despondent," "it is very difficult for him to stay on topic [in conversations]," "[h]e avoids being in public, and stays isolated in his home as much as possible," "[i]f he stares at something and gets stressed after not being able to understand it, he will walk outside and sit by himself for hours," "for many years he has not been able to experience any excitement or motivation to do the things that he once enjoyed," "[h]e has distanced himself from a lot of our relatives and other people that he knew throughout the years," and "[h]e is always puttering or compulsively cleaning an already clean kitchen."

In her November 2013 statement, the Veteran's girlfriend made the following observations regarding his worsening PTSD: "[the Veteran] is obsessive with keeping things very neat and tidy at all times," "[h]e is extremely alert with any noise that he hears," "[w]hen 2 trees that were next to [the Veteran's] house were cut down, he became extremely upset" and "[i]t was all he could talk about for many days," "he gets up and wanders around the house throughout the night," "[h]e also used to enjoy hiking a great deal before his PTSD symptoms worsened," and "[o]ver the years, [the Veteran's] drinking has become worse."  She noted that the Veteran's "paranoia causes him to often fall asleep sitting up in his recliner chair because he feels that if he lies in bed he will die in his sleep.  I first witnessed this behavior last year."  She also described the following incident illustrating the Veteran's increasing problems with anger:

[W]e were recently out shopping when he mentioned that he needed to get his glasses checked.  I suggested to let Wal-Mart check them out of convenience, and he became very angry with me.  He got in my face and yelled.  This is the worst I have seen him behave toward me.  Later that night after consuming a couple of alcoholic drinks, he apologized and told me that he does not like people running his life or telling him what to do.

Finally, she noted that the Veteran "has to speak his mind" when he "sees things happen in public that agitate him," but that "[h]e avoids any situations where there is angst."  She noted that "[h]e entertains superficial relationships with gaiety [and] happiness on the surface," but that "I do not think that he is able to feel really close to anyone."  

The most recent VA examination of record, from March 2012, characterizes the Veteran's service-connected PTSD as manifesting in "[o]ccupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation."  Of the symptoms that are listed in the General Rating Formula, the only ones that were endorsed by the examiner were "[a]nxiety" and "[m]ild memory loss, such as forgetting names, directions or recent events."  

The November 2013 personal statements from the Veteran, his sister, and his girlfriend raise concerns that the Veteran's PTSD has worsened in severity since the March 2012 VA examination or that the Veteran may have underreported his level of impairment to the March 2012 VA examiner.  Given these considerations, the Board finds it necessary to remand this claim so that the Veteran may be reexamined and so that the entire record, including the above personal statements, may be reviewed by an appropriate examiner and a new estimate of the Veteran's PTSD-related impairment may be made.

On remand, the RO should update the Veteran's VA medical records to ensure that all relevant evidence has been associated with the claims file.

Finally, the claim for TDIU is inextricably intertwined with the claim of entitlement to an initial rating in excess of 50 percent for service-connected PTSD, as consideration of the TDIU claim must also take into account any increase that may be assigned for the PTSD claim on remand.  Therefore, the Board must defer consideration on this issue until such time as the necessary evidentiary development of the PTSD claim is completed.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA medical records and ensure that such records are associated with the claims file.

2.  Following completion of the above, arrange for the Veteran to undergo a VA examination to determine the severity of his service-connected PTSD.  The claims folders must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.  

The examiner should be provided a copy of the rating schedule for mental disorders under 38 C.F.R. § 4.130 and should be advised that all manifestations covered in the rating schedule must be addressed so that the Board may rate the Veteran in accordance with the specified criteria.  In rendering this assessment, the examiner must specifically discuss the November 2013 personal statements from the Veteran, his sister, and his girlfriend.  

The examiner should also assign a Global Assessment of Functioning (GAF) score and provide an explanation as to the meaning of that score.  

The examiner should specifically discuss the extent to which the Veteran's PTSD impacts his ability to seek and maintain employment.  The examiner should also render an opinion as to whether the Veteran is unemployable due to his service-connected PTSD.  The examiner should explain the rationale behind this opinion.  

3.  After the development requested above has been completed, readjudicate the issues on appeal, including the issue of entitlement to a TDIU.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



